Exhibit 31.1 CERTIFICATION I, Bradley Edson, certify that: 1.I have reviewed this Amendment No. 1 to the quarterly report on Form 10-QSB of NutraCea; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: May 5, 2007 /s/ Bradley Edson Name: Bradley Edson Title: Chief Executive Officer
